Exhibit 10.7

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of December 7, 2018 (the Effective
Date”), by and between Immunovant Sciences GmbH, a company organized and
existing pursuant to the laws of Switzerland having a principal place of
business at Viaduktstrasse 8, Basel 4051, Switzerland (“ISG”) and Roivant
Sciences GmbH, a company organized and existing pursuant to the laws of
Switzerland having a principal place of business at Viaduktstrasse 8, Basel
4051, Switzerland (“RSG”).

A.    WHEREAS, RSG entered into a License Agreement with HanAll BioPharma Co.,
Ltd., a Korean limited liability company, having an address of 3rd Fl.,
Bongeunsaro 114-gil 12, Gangnam-gu, Seoul, Korea (“HanAll”) effective as of
December 19, 2017 (the “HanAll Agreement”), pursuant to which RSG received an
exclusive license from HanAll to develop, register, manufacture and
commercialize Compounds and Licensed Products in the Field in the Territory.

B.    WHEREAS, RSG desires to assign and transfer to ISG all of RSG’s rights and
obligation under the HanAll Agreement, as set forth below, and ISG desires to
accept such assignment and transfer.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.    Defined Terms. Capitalized terms used but not otherwise defined in this
Assignment and Assumption Agreement shall have the meanings given to such terms
in the HanAll Agreement.

2.    Assignment. RSG hereby grants, conveys, transfers and assigns to ISG and
its successors and assigns, all of the rights, title and interests of RSG in and
to (a) the HanAll Agreement, (b) any and all Roivant Technology and Inventions
and all other intellectual property rights of RSG under the HanAll Agreement and
(c) any and all Regulatory Filings and Regulatory Approvals for Compounds and
Licensed Products in the Field in the Territory (collectively, the “Assigned
Assets”).

3.    Assumption of Liabilities. ISG does hereby assume and agree to pay,
perform, honor and discharge, as and when due, any obligations and liabilities
that may arise under the HanAll Agreement from the date hereof to the extent
transferred to ISG under Section 2 above (the “Assumed Liabilities”).

4.    Consideration; Payment. The assignment of Assigned Assets and assumption
of Assumed Liabilities under this Assignment and Assumption Agreement is
completed in consideration of the fair market value amount previously paid by
ISG to RSG in an amount equal to Thirty Seven Million Seven Hundred and Fifty
Thousand United States Dollars ($37,750,000) as consideration for rights
formerly sublicensed to ISG under the HanAll Agreement.



--------------------------------------------------------------------------------

5.    Indemnification. ISG shall indemnify, defend and hold RSG harmless from
and against all liabilities, damages, expenses, losses, including reasonable
legal expenses and attorneys’ fees, and any other expenses of any nature,
resulting from (a) ISG’s exercise of rights and performance or non-performance
of its duties or obligations under the HanAll Agreement to the extent assumed
under this Assignment and Assumption Agreement and/or (b) any other HanAll
demand, claim, action, proceeding or liability after the date hereof (whether
criminal or civil, in contract, tort or otherwise) against RSG arising or
resulting from, or initiated under, the HanAll Agreement.

6.    Successors and Assigns. This Assignment and Assumption Agreement shall
bind and inure to the benefit of the respective successors and assigns of ISG
and RSG.

7.    Governing Law. This Assignment and Assumption Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflict of laws principles.

8.    No Third Party Rights. Nothing express or implied in this Assignment and
Assumption Agreement is intended or shall be construed to confer on any person
other than ISG and RSG any rights under this Assignment and Assumption
Agreement.

9.    Further Assurances. Each party hereto, upon the request of the other party
hereto, whether before or after the Effective Date and without further
consideration, will do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney, instruments and
assurances as may be reasonably necessary to effect complete consummation of the
transactions contemplated by this Assignment and Assumption Agreement, and to do
all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Assignment and Assumption Agreement. The parties
hereto agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to consummate or implement expeditiously the
transactions contemplated by this Assignment and Assumption Agreement.

10.    Costs and Expenses. Each of the parties hereto shall pay its own costs
and expenses incurred or to be incurred in negotiating, closing and executing
all transactions contemplated by this Assignment and Assumption Agreement.

11.    Counterparts. This Assignment and Assumption Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, and such counterparts together shall constitute one
instrument.

12.    Amendments and Waivers. The provisions of this Assignment and Assumption
Agreement may be amended or waived only by an instrument in writing signed by
ISG and RSG. Any waiver of any term or condition of this Assignment and
Assumption Agreement or any breach hereof shall not operate as a waiver of any
other such term, condition or breach, and no failure to enforce any provision
hereof shall operate as a waiver of such provision or of any other provision
hereof.

 

- 2 -



--------------------------------------------------------------------------------

13.    Headings. The headings are for convenience only and will not control or
affect the meaning or construction of the provisions of this Assignment and
Assumption Agreement.

[Signature Page Follows.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment and Assumption
Agreement to be duly executed and delivered as of the date first above written.

 

ROIVANT SCIENCES GMBH By:   /s/ Sascha Bucher Name:   Sascha Bucher Its:   VP,
Head of Global Transactions

 

IMMUNOVANT SCIENCES GMBH By:   /s/ Ruben Masar Name:   Ruben Masar Its:  
Secretary of the Board

[Signature Page to Assignment and Assumption Agreement for RVT-1401]